DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 02/18/2021.

Response to Arguments
1.	Applicant's arguments and amendments filed 02/18/2021 have been fully considered but they are not persuasive. Applicant argued, that “Bhowmik's circuit includes an inductor 356, which is a discrete component separate from the line to which it is connected (see also paragraph [0042]). Thus, Bhowmik does not disclose "a line that connects the input and output circuit and the battery module, the line being arranged to form a loop," and does not anticipate claim 1. 
This feature also is not an arbitrary design choice, because it can provide certain advantages not recognized in Bhowmik. The feature can enable the configuration of the power supply system to be simplified in comparison with a case in which various elements or devices (for example, a reactor) are used to form a resonance circuit. As a result, it is possible to appropriately curb an influence of ringing which may be generated in each sweep module. 
In view of the foregoing, it is respectfully submitted that claim 1 is patentable over the applied references claims 2 and 3 depend from claim 1 and is patentable for at least the same reasons”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102 (2)(1) and (a)(2) as being anticipated by Bhowmik et al (US 2017/0366079 A1). Thereafter, Bhowmik.
Regarding claim 1, Bhowmik teaches converter with phase-offset switching (see, fig. 1, 6 and 7) comprising: 
a main line(see, figs. 1, lines with output terminals 18a, 18b, and 18n); 
see, fig. 1, 2a, 2b and 2n, i.e. modules 1-3 and fig. 6) connected to the main line, each sweep module including: a battery module (see, fig. 1, 4a, 4b, and 4n, para 0021: one or more batteries) having a battery; 
an input and output circuit (see, fig. 1, lines across 2a, 2b, and 2n to output terminals 18a, 18 b, and 18n; fig. 7, 360) configured to connect the battery module to the main line, the input and output circuit including: switching element (see, fig. 1, 6a, 6b, and 6n; and fig. 7) that switches between connection and disconnection between the battery module and the main line; 
and a capacitor(see, fig. 7, 358) connected in parallel to the battery module (see, fig. 7, 352); 
and a line (see, fig. 7, upper located line connected to the capacitor, 358) that connects the input and output circuit (see, fig. 1; fig. 7, 360) and the battery module, the line being arranged to form a loop (see, fig. 7, 356, i.e. looped line), wherein the plurality of sweep modules is configured to execute sweep control of sequentially connecting their battery module to the main line by each sequentially outputting a gate signal for controlling alternate driving of ON and OFF of their switching element  at intervals of a predetermined delay time (see, fig. 1, para 0023-0024 and fig. 7; fig. 16, para 0051).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al (US 2017/0366079 A1). Thereafter, Bhowmik in view of Souryal (US 9784244 B1). Thereafter, Souryal.

Regarding claim 2, Bhowmik teaches, the power supply system according to claim 1, wherein, for each of the plurality of sweep modules (see, fig. 1, 2a, 2b and 2n, i.e. modules 1-3 and fig. 6), the input and output circuit (see, fig. 1, lines across 2a, 2b, and 2n to output terminals 18a, 18 b, and 18n) includes a first terminal that is connected to the line, and the line includes a first line terminal (see, fig. 1, upper and lower located connection terminals between 4a and 2a or 4b and 2b or 4n and 2n). But fails to teach, that is detachably attached to the first.
However, Souryal discloses energy collection box that is detachably attached to a terminal, (see, fig. 1, 120, Col. 4, lines 30-45).


Regarding claim 3, Bhowmik teaches, the power supply system according to claim 1, wherein, for each of the plurality of sweep modules (see, fig. 1, 2a, 2b and 2n, i.e. modules 1-3 and fig. 6), the battery module includes a second terminal (see, fig. 1, 4a, 4b and 4n, with two terminals or fig. 7, 352) that is connected to the line, and the line includes a second line terminal (electrically connected lines to output terminals, 18a, 18b and 18n). But Bhowmik fails to teach, that is detachably attached to the second terminal.
However, Souryal discloses energy collection box that is detachably attached to a terminal, (see, fig. 1, 120, Col. 4, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhowmik with Souryal to include a removable battery, because the energy storage may be utilized at a different location and could be removed to avoid overcharging or discharging of power which would cause the battery deterioration and loss of longevity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836